Citation Nr: 0714527	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-40 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess 20 
percent for a back disorder, to include residuals of post-
operative lumbar laminectomy.

2. Entitlement to an initial compensable disability rating 
for bilateral tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1987 to April 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that granted the veteran's 
claims of entitlement to service connection for post-
operative lumbar laminectomy with a disability rating of 20 
percent, and bilateral tinea pedis with a noncompensable 
disability rating.  The veteran perfected a timely appeal of 
these determinations to the Board.


FINDINGS OF FACT

1. The veteran's back condition has not been productive of 
incapacitating episodes.

2. The veteran's back is limited to 45 degrees of flexion due 
to pain starting at this point.

3. The veteran's bilateral tinea pedis is not a deep scar, 
does not cause limited motion, is not an unstable scar, does 
not cover an area of 144 square inches or greater, and has 
not been found to be painful on examination.

4. The veteran's bilateral tinea pedis affects less than 5 
percent of his entire body, and affects no exposed areas, and 
the veteran has not undergone documented treatment with 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess 20 
percent for a back disorder, to include residuals of post-
operative lumbar laminectomy, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243, 5292, 5293, 
5295 (2002, 2003, 2006).

2. The criteria for an initial compensable disability rating 
for bilateral tinea pedis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.118, DCs 
7801-7806, 7813 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, May 2003 and 
February 2005 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in February 2005.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
statement of the case to the veteran in November 2006.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in March 2006, and the veteran's claim was 
readjudicated in November 2006.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
veteran's service medical records, VA medical treatment 
records, post-service private medical records, VA 
compensation and pension examinations, and written statements 
from the veteran and his representative are associated with 
the claims file.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The Board notes the October 2004 statement by the veteran 
that he had been prescribed medication for his feet by D. L. 
in Jacksonville, North Carolina, and that records of such 
treatment have not been associated with the claims folder.  
In a December 2004 letter to the veteran, the RO explained 
that medical providers do not release records without 
authorization, provided the veteran a VA Authorization for 
Release of Information, and requested that the veteran 
authorize VA to obtain his records from Dr. L. and provide 
enough information for VA to obtain such records.  However, 
there is no indication that such information or authorization 
was provided by the veteran.  The Board thus determines that 
even though such records have not been associated with the 
claims folder, VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Increased Initial Evaluations

The veteran argues that he is entitled to an initial 
disability rating in excess of 20 percent for his back 
condition, and an initial compensable disability rating for 
bilateral tinea pedis.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 
(1999). 




A. Back condition

The veteran's back condition is rated under Diagnostic Code 
(DC) 5243 for intervertebral disc syndrome (IDS).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the spine, 
effective from September 26, 2003.  68 Fed. Reg. 51,454-58 
(Aug. 27, 2003).  Disabilities and injuries of the spine are 
now evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243, 
with DC 5243 as the new code for intervertebral disc syndrome 
(IDS).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  As the veteran's claim was prior to September 26, 
2003, the Board will consider the regulations in effect both 
prior to and since September 26, 2003.  The Board observes, 
however, that when an increase is warranted based solely on 
the revised criteria, the effective date for the increase 
cannot be earlier than the effective date of the revised 
criteria.  See 38 C.F.R. § 5110(g) ; VAOGCPREC 3-2000, 65 
Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Although the veteran is rated under DC 5243 for IDS, the 
Board notes that, under the facts of this case, prior to 
September 26, 2003, the veteran could also have been rated 
under DC 5295 for lumbosacral strain or DC 5292 for 
limitation of motion of the lumbar spine.

Under the criteria in effect prior to September 26, 2003, IDS 
is evaluated as 20 percent disabling when moderate, with 
recurring attacks; 40 percent disabling when severe, with 
recurring attacks and little intermittent relief; and 60 
percent disabling when pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. Part 4, 
§ 4.71a, DC 5293 (2002).

Also, under the version of DC 5293 in effect from September 
23, 2002, to September 25, 2003, IDS can be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining, under 38 C.F.R. § 4.25, 
separate evaluations of chronic orthopedic and neurologic 
manifestations associated with IDS, along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation if it is moderate and a 40 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5292 
(2002).

Under the criteria in effect prior to September 26, 2003, a 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position.  
Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5295 (2002).

Beginning September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  See 38 C.F.R. § 4.71a, DC 5243; see also 38 C.F.R. 
§ 4.25 (combined ratings table).

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 20 percent for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; 30 
percent for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine; 
40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine; 50 percent for unfavorable ankylosis of 
the entire thoracolumbar spine; and 100 percent for 
unfavorable ankylosis of the entire spine.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, DC 5243.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to IDS that requires bed rest and 
treatment prescribed by a physician.  The following 
evaluations are assignable for IDS based on incapacitating 
episodes: 10 percent where incapacitating episodes have a 
total duration of at least one week but less than 2 weeks 
during the past 12 months; 20 percent where incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; 40 percent where 
incapacitating episodes have a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and 60 
percent where incapacitating episodes have a total duration 
of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5343.

The words "slight," "moderate" and "severe", as used in 
the various diagnostic codes, are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to ensure that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The Board also notes that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of the Board's determination of an 
issue.  The Board evaluates all evidence in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, the record reflects that the veteran was 
afforded a QTC examination in May 2003.  On examination, the 
veteran's gait was noted to be normal, with no sign of 
abnormal weightbearing on his feet or shoes, no device for 
ambulation, and no generalized muscle weakness or wasting.  
Examination of the lumbar spine revealed the following: 
radiation of pain on movement down the legs; no muscle spasm; 
no tenderness; and straight leg positive at 10 degrees on the 
right and 15 degrees on the left.  It was also noted that the 
only sign of radiculopathy was subjective pain, and that 
there were no objective factors other than the limited range 
of motion of the lumbar spine.  On range of motion testing 
the following was noted: flexion was limited to 50 percent 
because of pain, and he did not allow movement beyond that 
point; extension was normal; right and left lateral flexion 
was limited to 30 degrees; right and left rotation was 
limited to 2 degrees; all of these were limited because of 
pain but not by fatigue, weakness, lack of endurance, or 
incoordination; and that the pain began at these limitations 
and the veteran would not allow movement beyond that point.  
The veteran was diagnosed as having status post lumbar 
laminectomy with residual back pain and limited range of 
motion with subjective radiculopathy down both lower 
extremities.  The veteran was noted to have normal sensory 
and motor strength tests in the upper and lower extremities, 
deep tendon reflexes were 2+ in the biceps, triceps, knee and 
ankle bilaterally, and X-rays of the lumbar spine were noted 
to be normal.  Subjective factors were noted to be back pain, 
with pain still into both lower extremities, and objective 
factors were noted be limited range of motion and positive 
straight leg raising.  The examiner opined that the veteran's 
back condition limited the amount of activity the veteran 
could participate in, particularly in regards to bending and 
lifting, and that he would be limited in his ability to run 
because of the back and other injuries.  The examiner also 
noted an inability to state of there was additional 
limitation of range of motion following repetitive use or due 
to flare-ups because he did not examine the veteran that the 
time of a flare-up.  May 2003 X-rays of the lumber spine 
revealed vertebral bodies to be of normal stature, alignment, 
contour, and density, disc spaces well-preserved, and facet 
joints normal.  The impression was normal lumbar spine 
series.

On September 2004 private nerve conduction 
studies/electromyography of the lower extremities, the 
veteran was diagnosed as having axonal neuropathy involving 
the left posterior tibial nerve, and right S1 nerve root 
irritation.

A September 2004 private magnetic resonance imaging (MRI) 
test of the lumbar spine, the examiner concluded that there 
was a rotational scoliosis of L4 and L5, loss of hydration of 
the discs at L3-L4, L4-L5, and L5-S1, and that posterior 
circumferential bulges were present at L3-L4 and L4-L5, with 
hypertrophic changes at L4-L5 that, in the left side, which 
caused narrowing of the left neural foraminal canal, with 
facet fluid being present at L3-L4 interfacet joints.

A September 2004 private hospital operation report indicates 
that the veteran underwent right lumber epidural steroid 
nerve root injections at L4, L5, and S1 levels, and underwent 
epidurograms.  Both preoperative and postoperative diagnoses 
were back pain, lumbar disk protrusion, and lumbar 
radiculopathy.  

The veteran was afforded another QTC examination in May 2006.  
At that time, he reported symptoms of stiffness, pain in the 
lower back on a constant basis traveling down the legs to the 
feet, characterized as aching, sticking, burning and sharp, 
elicited by physical activity or coming by itself and 
relieved by rest and medications.  The veteran also reported 
that he was able to function with medication, and denied any 
incapacitation or functional impairment from his condition.  
On physical examination, the veteran's posture and gait were 
normal, and he did not require any assistive devices for 
ambulation.  On examination of the spine, the following was 
noted: there was normal position of the head; the spine was 
symmetrical in appearance and spinal motion; curvatures of 
the spine were also normal; there was no intervertebral disc 
syndrome with nerve root involvement noted; there was no 
evidence of radiation of pain, spasm or tenderness; straight 
leg raise test was negative bilaterally; the spine was not in 
any fixed position or ankylosis; lumbar range of motion 
showed decreased flexion to 45 degrees with pain at that 
point, extension, right and left lateral flexion and right 
and left rotation decreased to 20 degrees with pain at 20 
degrees; after repetitive use, the veteran was additionally 
limited by pain, fatigue, weakness, and lack of endurance 
without evidence of incoordination; and the major functional 
impairment was pain.  Neurological examination revealed 
normal motor and sensory function and deep tendon reflexes at 
the knees and ankles, 1+ and equal bilaterally.  Diagnostic 
testing of the lumbar spine revealed negative lumbar spine.  
The veteran was diagnosed as having postoperative lumbar 
laminectomy.  The examiner opined that the condition affected 
the veteran's functioning by limiting his ability to lift, 
push, pull, stand or walk for extended periods of time, 
secondary to has present condition.

After a review of the record, the Board finds that the 
veteran's disability does not more closely approximate the 
criteria for a 40 percent disability rating than those for a 
20 percent rating under any of the relevant diagnostic codes.

The Board notes that the most the veteran's forward flexion 
was ever noted to be limited was to 45 degrees, with pain at 
that point, with the veteran additionally limited by pain, 
fatigue, weakness, and lack of endurance, without evidence of 
incoordination, after repetitive use.  The Board  also notes 
that the record is negative for any period of acute signs and 
symptoms due to IDS that required bed rest and treatment 
prescribed by a physician, and that, on May 2006 examination, 
the veteran denied any incapacitation due to his condition.

With respect to application of the rating criteria prior to 
September 26, 2003, the board finds that the veteran's back 
disability does not warrant a rating in excess of 20 percent 
under DC 5292, DC 5295, or DC 5293.  In light of this medical 
evidence, the Board finds that the veteran's back disability 
is properly characterized as being productive of moderate, 
rather than severe, limitation of motion of the lumbar spine.  
The Board also finds that the veteran's back disability more 
closely approximates lumbosacral strain with muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in a standing position, rather than severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Furthermore, the Board 
finds that the veteran's back condition is more properly 
characterized as moderate IDS, rather than severe IDS with 
recurring attacks and little intermittent relief.

With respect to application of the rating criteria beginning 
September 26, 2003, the Board finds that the veteran's back 
disability does not warrant a rating in excess of 20 percent 
under DC 5243.  The record does not reflect that the 
veteran's disability has been productive of incapacitating 
episodes, as they are defined under DC 5243.  Nor does the 
record reflect forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, even considering functional 
loss due to pain, weakness, excess fatigability, and 
incoordination, as the most limited the veteran's flexion was 
ever noted to be was to 45 degrees, with pain starting at 
this point.  Also, the evidence does not demonstrate that the 
veteran's disability has produced any ankylosis of the 
thoracolumbar spine, and on May 2006 VA examination ankylosis 
was specifically found not to be present.

Accordingly, an initial disability rating in excess of 20 
percent for a back condition is not warranted.

B. Bilateral tinea pedis

Tinea pedis is rated under DC 7813 for dermatophytosis, and 
is to be rated as disfigurement of the head face, or neck (DC 
7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending on the predominant 
disability.  38 C.F.R. § 4.118, DC 7813.

Scars that are deep or that cause limited motion are rated 
under DC 7801.  Scars that are superficial, do not cause 
limited motion, and cover and area of 144 inches or more are 
given a compensable rating under DC 7802.  Unstable 
superficial scars are rated under DC 7803.  An unstable scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  Superficial scars that 
are painful on examination are rated under DC 7804.  DC 7805 
provides that other scars are rated on limitation of function 
of the affected part.  A deep scar is one associated with 
underlying soft tissue damage, and a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DCs 7801-7805.

Under DC 7806, 60 percent is assigned for dermatitis or 
eczema with more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  30 percent is assigned for dermatitis or 
eczema with 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  10 percent is 
assigned for dermatitis or eczema with at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  Zero 
percent is assigned for dermatitis or eczema with less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected, and; no more than topical therapy required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

In the instant case, the veteran was afforded a VA 
examination in May 2003.  At that time, the veteran 
complained of interdigital itching, cracking, and scaling, 
and reported that he had not taken any oral mediation, used 
topical medication locally, and did until that day, and had 
lost no time from work and had no functional impairment.  On 
examination, the veteran was found to have interdigital 
maceration of the skin with sloughing or scaling, with the 
feet otherwise appearing normal.  The veteran was diagnosed 
as having bilateral tinea pedis, moderately severe and 
interdigital, with the subjective factors of itching and 
scaling, and objective factors of macerated skin 
interdigitally with soughing.  The examiner also noted the 
following: that the veteran's tinea pedis covered less than 
0.5 percent of his skin; that the veteran did not have a scar 
5 or more inches in length, at least one-quarter inch wide at 
widest part, with contour elevated or depressed on palpation, 
or adherent to underlying tissue.  It was also noted that the 
veteran did not have the following: skin hypo-or hyper-
pigmented in an area exceeding six square inches; abnormal 
skin texture in an area exceeding six square inches; 
underlying soft tissue missing in an area exceeding six 
square inches; skin indurated and inflexible in an area 
exceeding six square inches.

The veteran was afforded another QTC examination in May 2006.  
On examination, the veteran reported symptoms of itching, 
crusting, and shedding, which occurred constantly and did not 
involve areas exposed to the sun.  The veteran also reported 
that treatment during the past 12 months had consisted of 
topical medical and corticosteroids constantly for the past 
12 months.  The veteran denied any side effects or functional 
impairment from the condition.  On physical examination, the 
following was noted: the veteran had positive skin disease 
present consisting of erythematic and scaling in the dorsum 
of the feet and the toes bilaterally, consistent with tinea 
pedis; there was no ulceration present; there was some 
exfoliation and crusting noted; it did not affect the exposed 
area; lesion to the whole body was 1 percent; there was no 
tissue loss, induration, inflexibility, hypopigmentation, or 
limitation of motion; the area was hyperpigmented, greater 
than 6 square inches, and had abnormal texture consisting of 
shiny, irregular, and atrophic skin, greater than 6 square 
inches; and skin lesions did not appear to be associated with 
systemic disease or manifest in connection with a nervous 
condition.  The veteran was diagnosed as having bilateral 
tinea pedis.

After a review of the record, the Board finds that the 
veteran's disability does not more closely approximate the 
criteria for a 10 percent rating than those for a 
noncompensable rating under any of the relevant DCs.

The medical evidence does not reflect that the veteran's 
tinea pedis is analogous to a scar that is deep or causes 
limited motion.  Only the skin, and not underlying soft 
tissue, has ever been noted to be affected by tinea pedis.  
Also, the veteran denied functional impairment on both the 
May 2003 and May 2006 QTC examinations, and no functional 
impairment due to tinea pedis has been noted in the medical 
record.  Thus, a disability rating under either DC 7801 or DC 
7805 is not warranted.

Also, the record does not reflect that the veteran's tinea 
pedis covers an area of one square foot or more, or that the 
veteran's tinea pedis is productive of unstable scarring.  
Thus, a disability rating under either DC 7802 or DC 7803 is 
not warranted.

Furthermore, while the medical evidence reflects itching, 
crusting, and shedding of the skin of the feet, there are no 
findings in the record that the veteran's tinea pedis is 
painful on examination, and the veteran has made no 
complaints on examination that his tinea pedis is painful to 
touch.  Thus, a disability rating under DC 7804 is not 
warranted.

Finally, under DC 7806, the veteran's tinea pedis does not 
more closely approximate the criteria for a 10 percent rating 
than those for a noncompensable rating.  On May 2003 
examination, the veteran's tinea pedis was found to affect 
less than 0.5 percent of his skin, and on May 2006 
examination, it was found to affect 1 percent of his body.  
Also, on May 2006 examination, the veteran's tinea pedis was 
found to affect no exposed area.  Furthermore, on May 2003 
examination, the veteran reported that he had not taken any 
oral mediation, used topical medication locally, and there 
are no records of the veteran receiving systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  In this 
regard, the Board notes that on May 2006 examination, the 
veteran reported that treatment during the past 12 months had 
consisted of topical medical and corticosteroids constantly 
for the past 12 months.  The Board also notes the October 
2004 statement by the veteran that he had been prescribed 
medication for his feet by D. L. in Jacksonville, North 
Carolina.  However, in a December 2004 letter to the veteran, 
the RO explained that medical providers do not release 
records without authorization, provided the veteran a VA 
Authorization for Release of Information, and requested that 
the veteran authorize VA to obtain his records from Dr. L. 
and provide enough information for VA to obtain such records.  
There is no indication that such information or authorization 
was provided by the veteran.  In light of the lack of 
documented treatment with systemic therapy such as 
corticosteroids or other immunosuppressive drugs, and in 
light of the medical evidence that the veteran's tinea pedis 
affects less than 5 percent of his entire body and no exposed 
areas, the Board determines that the veteran's tinea pedis 
approximates a disability rating of 0 percent, rather than a 
disability rating of 10 percent.

Accordingly, an initial compensable disability rating for 
bilateral tinea pedis is not warranted in the instant case.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
one or both of his disabilities has gotten worse.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to an initial disability rating in excess 20 
percent for a back disorder, to include residuals of post-
operative lumbar laminectomy, is denied.

Entitlement to an initial compensable rating for bilateral 
tinea pedis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


